Chalmers, J.,
delivered the opinion of the court.
The agreed state of facts brings the parties, we think, fairly within the provision of Const., art. 12, § 22. They were persons who at the date of the ratification of the Constitution had not been married, but were living together as husband and wife, and such persons were by the provision in question made husband and wife. The clause was undoubtedly intended principally to apply to our colored population, but it embraces all who fall within its provisions. These parties desired to form a matrimonial connection. They were prevented from doing so during the life of the first wife by the law of the land, and, after her death, by a desire to conceal from their acquaintances in their new home the unlawful connection existing between them. While in this condition, living together as husband and wife, holding themselves out as such, desiring between themselves and supposed by all who knew them to be such, the previous disability having been removed by the death of the former wife, the Constitution went into effect and obviated the necessity of any new consent or formal ceremonies. The case is essentially different from Rundle v. Pegram, 49 Miss. 751, and Floyd v. Calvert, 53 Miss. 37.

Recree affirmed.